McFarland, J., concurring.
I concur in the judgment. The defendant was convicted of placing and suffering to remain on the inside of a sidewalk something which obstructed the free passage of said sidewalk; and I do not think that an ordinance making such act an offense is in conflict with the general law of the state found in section 370 of the Penal Code, which declares the obstruction of a lake, river, park, street, highway, and other enumerated places to be a public nuisance, and the person who maintains it to be guilty of a misdemeanor. There are many matters connected with streets, sidewalks, awnings, trap-doors, etc., which are particularly within the scope of municipal regulation, and which cities and towns may legislate about without intruding upon any general law now in existence. The charter of San José giving power to pass the ordinance in question was enacted after said section of the code, and it is evident that the legislature by passing a law preventing nuisances on public highways throughout the state at large did not intend to prohibit the municipality from dealing further with streets and sidewalks within its corporate limits. The matter involved in Ex parte Sic, 73 Cal. 142, was smoking opium and maintaining places where that vice might be practiced; and the legislature had legislated upon that subject in great detail. The crime was the same in all parts of the state. But it is quite apparent that acts which would be of little consequence if done on public roads running through sparsely settled regions might be very serious evils if done on the crowded streets and sidewalks of populous towns and cities.
But I agree, also, that, in this particular case, the judgment can be sustained under the state law, even though the ordinance be considered invalid.